Citation Nr: 0016746	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  96-38 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for low back syndrome, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1971 to 
December 1974.

This appeal arises from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted the veteran's claim of 
entitlement to an increased evaluation for lumbosacral 
strain, and evaluated that disorder as 10 percent disabling.  
The veteran has appealed this evaluation.  In October 1997, 
the Board remanded the claim for additional development.  In 
November 1999, after the requested development was carried 
out, the RO affirmed its denial of the claim.


FINDING OF FACT

The veteran's service-connected low back syndrome is 
manifested by complaints of pain and stiffness, no more than 
moderate limitation of motion, no muscle spasm and no 
neurological involvement. 


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for service-
connected low back syndrome have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5292 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
increased rating claim is well-grounded.  38 U.S.C.A. § 
5107(a);  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed.  No further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board will consider the 
potential application of the various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the appellant, as well as the entire history of the 
appellant's disabilities in reaching its decisions, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

The veteran's service medical records, dated in November 
1971, show that the veteran sought treatment for low back 
pain, and was diagnosed with lumbosacral strain.  In August 
1972, he again sought treatment for low back pain.  There was 
no diagnosis.  In January 1972, the veteran fell off of a 
chair while changing a light bulb, causing low back strain.  

VA outpatient records, dated in May and June of 1996, show 
that the veteran was treated for complaints that included low 
back pain which radiated down to the toes and interfered with 
sleep.  The impressions included chronic low back pain and 
radiculopathy, rule out disc herniation, and radiculopathy at 
S1, possibly secondary to a herniated disc.  He was provided 
with a TENS unit for pain.

In May 1996, the veteran was afforded a VA examination of his 
spine.  He reported having had back pain since his service, 
and stated that it had worsened recently, to include 
radiculopathy to the right lower leg, and sciatica.  Upon 
examination, there was no scoliosis.  The veteran could bend 
to 75 degrees, with pain.  Backward extension was to 10 
degrees.  Flexion to each side was 10 degrees, and rotation 
was to 45 degrees, bilaterally.  An X-ray of the lower back 
was normal.  An MRI scan of the lumbosacral spine was 
requested, and resulted in findings of normal alignment, 
normal vertebra and discs, with a slight central bulge at L5-
S1.  On the transaxial scan there was no evidence of disc 
herniation or bulging.  The impression was a negative lumbar 
spine.  The diagnosis was low back strain with some 
paravertebral lumbar muscle tautness.  It was unclear if the 
radiculopathy in the right lower extremity was due to 
peripheral neuropathy from diabetes, or a cervical spine 
disorder.  

A neurological consultation report, dated in May 1996, shows 
that the veteran complained of low back pain which radiated 
to the right leg.  The report is also remarkable for a 
history of diabetes of 20 years' duration.  The veteran 
stated that his low back pain was aggravated by lifting over 
20 pounds, long periods of bending and sometimes getting out 
of bed in the morning.  He stated that his TENS unit helped 
his pain mildly.  Upon examination, forward bending was 
limited to 20 degrees, with pain.  He complained bitterly of 
pain when walking on his heels.  Deep tendon reflexes were 1+ 
throughout.  Gait revealed a slight limp, avoiding weight 
bearing on the right because of knee pain.  There was no 
diagnosis.   

A statement from a VA physician at the John Cochran VAMC, 
dated in July 1996, indicates that the veteran is being 
treated for back and leg pain, and that he has a disc bulge 
at L5-S1.  It was stated that the veteran is being treated 
with lumbar epidural steroid injections at the pain clinic of 
the Department of Anesthesiology.  

A VA examination report, dated in January 1999, shows that on 
examination, the limbs were free of atrophy or fasciculation.  
The veteran walked with a normal gait, although slowly and 
sometimes limping on one leg.  However, the examiner stated 
that when observed from a distance, the gait appeared 
natural.  Posture was normal.  Ankle and knee jerks were 1+ 
and equal.  There was sensory loss below the left knee, as 
well as in the upper extremities.  On stand and walking, the 
spine was slightly tilted to the left with a scoliotic curve, 
the apex of which was to the left at T-10.  There was no 
visible paravertebral muscle spasm.  The veteran could 
forward bend to 60 degrees.  Backward extension was 10 to 15 
degrees.  The veteran had flexion and rotation to each side 
of 15 to 20 degrees.  Straight leg raising was to 90 degrees, 
bilaterally, with no complaint of pain.  Musculature of the 
back was normal.  The relevant diagnosis was degenerative 
disc disease, lumbar spine.

A VA examination report, dated in August 1999, notes that an 
MRI of the spine taken in February 1999 was normal.  The 
veteran complained of back pain, particularly after walking a 
fourth of a mile, or sitting for over 30 minutes.  He also 
complained of morning stiffness, and aggravation of his back 
pain when bending and lifting.  He reported flare-ups on 
rainy days, and that he had to stay in bed due to low back 
pain approximately four times per month.  On examination, the 
veteran walked with a slight limp, favoring his right leg due 
to a right knee injury.  He refused to attempt to stand or 
walk on the heels and toes, complaining that he had poor 
equilibrium, "possibly due to his diabetes."  Stature was 
erect, and there was no scoliosis or loss of lumbar lordosis.  
The veteran could forward bend to 50 degrees.  There was 15 
degrees of backward extension.  There was 25 degrees of right 
lateral flexion and 15 degrees of left lateral flexion.  
Standing straight leg raise was to 40 degrees, bilaterally, 
and was determined to be nonphysiologic.  Straight leg raise 
in the sitting position was to 90 degrees, with no pain.  The 
veteran was noted to have a normal ability to move during the 
examination.  The diagnosis was low back pain.  

A review of the veteran's written statements shows that he 
asserts that an increased evaluation is warranted for his low 
back syndrome.  In addition to the complaints noted in his 
medical reports, he argues that his use of a TENS unit, his 
prescription medication, and his ongoing treatment for low 
back pain warrant an increased rating.  He further stated 
that he has back spasms.  He also argued that he never 
injured his low back after service.

In July 1976, the veteran was granted service connection for 
low back syndrome, evaluated as noncompensable.  In June 
1996, the RO increased the evaluation to 10 percent 
disabling.  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292, a 10 
percent disability evaluation is warranted for spine, 
limitation of motion,  lumbar, slight.  A 20 percent rating 
is warranted where there is a moderate limitation of motion 
of the lumbar spine.  In this case, the most recent findings, 
as described in the August 1999 VA examination report, show 
that the veteran could forward bend to 50 degrees.  There was 
15 degrees of backward extension.  There was 25 degrees of 
right lateral flexion and 15 degrees of left lateral flexion.  
These findings are similar to the ranges of motion noted in 
the January 1999 VA examination report.  Based on the 
foregoing, the Board finds that a moderate limitation of 
motion in the lumbar spine has been shown, and that the 
criteria for a 20 percent evaluation under DC 5292 have been 
met.  The Board parenthetically notes that although the 
veteran's low back syndrome was previously service connected 
(in July 1976), and rated as 10 percent disabling (in June 
1996) under DC 5295, it appears that a 20 percent rating is 
warranted under DC 5292.  His low back syndrome has therefore 
been evaluated under the diagnostic code (DC 5292) which 
allows for the highest rating.  Schafrath.  Under the 
circumstances, and as both DC 5292 and DC 5295 contemplate 
the same underlying low back pathology, the Board's action is 
not tantamount to a severance of service connection.  See 
Sanders v. West, 99-270 (U.S. Vet. App. May 9, 2000).

A rating in excess of 20 percent is not warranted under DC 
5292, as the findings are not representative of a severe 
limitation of motion in the lumbar spine.  As for the 
potential application of another diagnostic code, under DC 
5293, a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief.  Under DC 5295, a 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

With regard to DC 5293, the findings in evidence are not 
representative of severe intervertebral disc syndrome, with 
recurring attacks with intermittent relief.  Initially, the 
Board notes that the evidence that the veteran has 
intervertebral disc syndrome is weak.  Specifically, 
notwithstanding the diagnosis of degenerative disc disease in 
the January 1999 VA examination report, the examiner stated 
that, "There do not appear to be any symptoms whatsoever 
which are clearly attributable to the change in the 
intervertebral disc, and as indicated, disc changes of this 
sort occur in an enormous number of individuals who are 
otherwise asymptomatic."  In addition, the August 1999 VA 
examination report indicates that the most recent MRI report 
was negative.  The examiner further noted that even assuming 
that a bulging disc existed, as indicated in the 1996 MRI 
report, such a bulging disc was an MRI finding and not a 
clinical syndrome, and is not in and of itself necessarily 
related to any pain.  The Board further notes that to extent 
that the veteran has displayed neurological symptoms in his 
right lower extremity, the examiner in the August 1999 VA 
examination report determined that these symptoms were 
secondary to the veteran's diabetes.  The January 1999 VA 
examination report similarly notes that the veteran has had 
diabetes since at least 1977, and that it is quite common 
that patients with diabetes mellitus will suffer some degree 
of neuropathy.  He explained that there was no evidence of 
nerve root compression or herniated disc.  The diagnoses 
included diabetes mellitus with diabetic neuropathy.  Given 
the foregoing, and as there are no other neurological 
findings in evidence that are representative of severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief, a 40 percent rating is not warranted 
under DC 5293.  

With regard to DC 5295, the veteran's examination reports do 
not show that he has severe limitation in the range of motion 
in his back, and when the ranges of motion in the back are 
considered together with the lack of evidence showing 
functional loss, to include the lack of any significant loss 
of muscle strength, or muscle atrophy, the veteran's 
lumbosacral strain is not shown to be severe.  Although there 
is some clinical evidence of limitation of forward bending in 
standing position and narrowing or irregularity of joint 
space in the low back region, the evidence does not show 
listing of whole spine to opposite side, positive 
Goldthwait's sign, loss of lateral motion with osteo-
arthritic changes, or some of the above with abnormal 
mobility on forced motion.  Accordingly, the evidence does 
not show that the veteran has the requisite limitation of 
motion in the lumbar spine, or other symptomatology, as 
required for a rating in excess of 20 percent under DC 5295.  

As a final matter, the Board has considered whether an 
increased evaluation could be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain under either DC 5292, 5293 or DC 5295.  See 38 C.F.R. §§ 
4.40, 4.45 and 4.59; DeLuca, supra; VAOPGCPREC 36-97, 63 Fed. 
Reg. 31,262 (1998).  However, there is insufficient evidence 
of objective pain on motion, or any other functional loss, to 
warrant a rating in excess of 20 percent at this time.  In 
this regard, the Board initially notes that the veteran's 
subjective complaints of pain are specifically contemplated 
in the criteria of DC 5295.  As for DC 5292 and DC 5293, the 
January 1999 VA examination report shows that the examiner 
stated, "There was no objective evidence of painful motion, 
spasm, weakness or tenderness."  In addition, there is a 
lack of any significant findings of loss of muscle strength, 
muscle atrophy, muscle spasm, or neurologic deficit 
attributable to low back pathology.  In light of all of the 
foregoing, the Board concludes that there is no medical or 
factual basis upon which to conclude that there is functional 
loss due to pain to warrant a rating in excess of 20 percent 
at this time.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  
Therefore, the Board concludes that an evaluation in excess 
of 20 percent is not warranted for the veteran's low back 
syndrome.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 
4.71a, DC's 5292, 5293, 5295.

In reaching this decision, the Board has considered the 
veteran's representative's argument that, although he is 
without medical training, he believes that the veteran has a 
pelvic tilt.  The representative further argues that this 
pelvic tilt rendered the veteran's MRI's and X-rays 
unreliable, and that a remand for a new examination is 
therefore required.  However, even assuming that the veteran 
has a pelvic tilt, the Board declines to assume that the 
MRI's and X-rays are ipso facto inadequate, or that a remand 
for a new examination is required.  The Board notes it must 
point to a medical basis for its decisions, Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), and that in this case 
there is no medical evidence to support the representative's 
argument that the MRI or X-rays are unreliable or that the 
examiners did not have a sound basis for their conclusions.  
The Board further notes that in its analysis, it has not 
attempted to dissociate any of the veteran's low back 
symptoms, including any pelvic tilt, from his service-
connected low back syndrome.  Accordingly, the Board finds 
that there is no basis to find that a remand for a new 
examination is required.

As a final matter, in its October 1997 remand, it noted that 
records from a private health care provider, Dr. Bloom, 
indicated that in July 1984, the veteran was injured in a 
fall at work and was hospitalized at "FMH" with a 
transverse fracture of the sacrum.  As these records were not 
associated with the claims file, the RO was requested to 
contact the veteran and have him identify all VA and non-VA 
physicians who had treated him for his low back syndrome 
since July 1996, and to attempt to obtain copies of all such 
treatment records.  Furthermore, after obtaining any 
necessary authorization, the RO was requested to contact Dr. 
John D. Bloom and request him to identify the medical 
facility, identified in his records as "FMH," which 
allegedly treated the veteran for a fractured sacrum in July 
and August of 1984.  If this facility was identified, the RO 
was requested to attempt to obtain copies of all such 
hospital records. 

The RO was able to identify FMH as Frisbie Memorial Hospital.  
In October 1997, the RO sent the veteran a letter asking him 
to identify his treating physicians, to include a release for 
his records from the Frisbie Memorial Hospital.  There is no 
record of a response.  In addition, the Board notes that the 
August 1999 VA examination report shows that the examiner 
determined that a sacral fracture had not been confirmed 
after testing, and that in any event, there were no current 
residuals of such a fracture.  Given the foregoing, the Board 
finds that although the veteran's FMH records have not been 
obtained, the RO has substantially complied with the Board's 
October 1997 remand.  See Dyment v. West, 13 Vet. App. 141, 
146-147 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).  Finally, the Board points out 
that, as previously stated, in its analysis it has not 
attempted to dissociate any of the veteran's low back 
symptoms, including residuals of a fractured sacrum, from his 
service-connected low back syndrome.  Therefore, any failure 
to obtain FMH records would be harmless error.  See Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994).


ORDER

A rating of 20 percent for low back syndrome is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 


REMAND

The veteran's May 1996 neurological examination report shows 
that he complained of continuous pain which caused him to 
take a leave of absence from his job.  A VA examination 
report, dated in August 1999, shows that the veteran stated 
that he had to stay in bed due to low back pain approximately 
four times per month.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents of testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO's 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such a conclusion on its own. 

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  

In this case, the record is devoid of objective evidence 
which shows that the veteran has lost jobs or work time due 
to his low back syndrome, or that this disability presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Furthermore, review of the August 1999 VA 
examination report shows that the veteran reported that he 
had not worked since he was involved in a motor vehicle 
accident in May 1998.  However, it does not appear that the 
veteran has not been notified that it is his ultimate 
responsibility to furnish employment records in support of 
his claim for an extraschedular evaluation.  See Spurgeon v. 
Brown , 10 Vet. App. 194 (1997).  On remand, the veteran 
should be afforded an opportunity to supplement his claim for 
an extra-schedular evaluation with any additional employment 
records.

Given the foregoing, this case is REMANDED to the RO for the 
following actions:

1.  The RO should inform the veteran of 
the elements of a claim for an extra-
schedular rating under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.  In this regard, the veteran 
should be advised that he has the 
ultimate responsibility of furnishing 
employment records.  If the search for 
these records has negative results, 
documentation to that effect should be 
placed in the claims file.

2.  The RO should consider whether the 
criteria for submission for assignment of 
an extra-schedular rating for low back 
syndrome, pursuant to 38 C.F.R. 
§ 3.321(b)(1), are met.  If such criteria 
are met, the case should be referred to 
the Undersecretary for Benefits or the 
Director of the Compensation and Pension 
Service for appropriate action.

If the determination is unfavorable to the veteran, he and 
his representative should be furnished with a supplemental 
statement of the case and an opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if in 
order.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant need take no action unless 
otherwise notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

